PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,807,617 
Issue Date: October 20, 2020
Application No. 16/860,274
Filing Date: April 28, 2020
Attorney Docket No. 7067-2000279
For: ANTI-SEISMIC RETAINING SYSTEM FOR A MASS TRANSIT VEHICLE
:
:
:
:	DECISION ON PETITION
:	
:
:
:



This is a decision on the petition under 37 CFR 1.55(e), filed April 26, 2021, which is being treated as a petition under 37 CFR 1.55(f), to accept a certified copy of the foreign application, by way of a Certificate of Correction.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in 
§ 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g). 

The fails to comply with items 1) and 2) above. 

Regarding item 1), the Office acknowledges receipt of a certified copy for Canadian patent Application No. 348377 received on March 8, 2021. However, a review of the official file record reveals that the present application contains a claim for priority to Canadian Application 
No. 3048377, filed on June 28, 2019, rather than Application No. 348377. See the Filing Receipt mailed on May 5, 2020. Since there is a discrepancy with the foreign application number provided on the cover sheet of the certified copy and the Application Data Sheet, filed April 28, 1

On the other hand, if petitioner desires to claim priority to the Canadian Application No. 348377, as provided on the cover sheet of the certified copy, then a renewed petition under 37 CFR 1.55(e) and a Certificate of Correction should be filed. 

Regarding item 2), a showing requires more than a mere statement that a delay was unintentional or that good and sufficient cause exists. The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay. 

In view of the above, the petition under 37 CFR 1.55(f) is DISMISSED.


Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.


Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions



    
        
            
        
            
    

    
        1 Cover sheet of the certified copy shows the foreign application number as CA 34877, but the footer at the bottom of the remaining pages show CA 3048377.